      Case 2:20-cv-01799-TLN-AC Document 6 Filed 01/15/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   NATHAN LOUIS MANN, SR.,                           No. 2:20-cv-01799-TLN-AC
12                      Petitioner,
13          v.                                         ORDER
14   GARZA,
15                      Respondent.
16

17          Petitioner Nathan Louis Mann, Sr. (“Petitioner”), formerly a county jail inmate

18   proceeding pro se, has filed an Application for a Writ of Habeas Corpus pursuant to 28 U.S.C. §

19   2254. (ECF No. 1.) The matter was referred to a United States Magistrate Judge pursuant to 28

20   U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On December 4. 2020, the magistrate judge issued findings and recommendations herein

22   which were served on Petitioner and which contained notice to Petitioner that any objections to

23   the findings and recommendations were to be filed within twenty-one days. (ECF No. 5.)

24   Petitioner has not filed any objections to the findings and recommendations.

25          Although it appears from the file that Petitioner’s copy of the Findings and

26   Recommendations was returned, Petitioner was properly served. It is Petitioner’s responsibility

27   to keep the Court apprised of his current address at all times. Pursuant to Local Rule 182(f),

28   service of documents at the record address of the party is fully effective.
                                                       1
       Case 2:20-cv-01799-TLN-AC Document 6 Filed 01/15/21 Page 2 of 3


 1           The Court presumes that any findings of fact are correct. See Orand v. United States, 602

 2   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

 3   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983); see also 28

 4   U.S.C. § 636(b)(1). Having reviewed the file under the applicable legal standards, the Court finds

 5   the Findings and Recommendations to be supported by the record and by the magistrate judge’s

 6   analysis.

 7           Pursuant to Rule 11(a) of the Federal Rules Governing Section 2254 Cases, the Court has

 8   considered whether to issue a certificate of appealability. Before Petitioner can appeal this

 9   decision, a certificate of appealability must issue. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).

10   Where the petition is denied on the merits, a certificate of appealability may issue under 28

11   U.S.C. § 2253 “only if the applicant has made a substantial showing of the denial of a

12   constitutional right.” 28 U.S.C. § 2253(c)(2). The Court must either issue a certificate of

13   appealability indicating which issues satisfy the required showing or must state the reasons why

14   such a certificate should not issue. See Fed. R. App. P. 22(b). Where the petition is dismissed on

15   procedural grounds, a certificate of appealability “should issue if the prisoner can show: (1) ‘that

16   jurists of reason would find it debatable whether the district court was correct in its procedural

17   ruling’; and (2) ‘that jurists of reason would find it debatable whether the petition states a valid

18   claim of the denial of a constitutional right.’” Morris v. Woodford, 229 F.3d 775, 780 (9th Cir.

19   2000) (quoting Slack v. McDaniel, 529 U.S. 473, 120 S. Ct. 1595, 1604 (2000)). For the reasons

20   set forth in the Findings and Recommendations (ECF No. 5), the Court finds that issuance of a
21   certificate of appealability is not warranted in this case.

22           Accordingly, IT IS HEREBY ORDERED that:

23           1. The Findings and Recommendations issued December 4, 2020 (ECF No. 5), are

24   adopted in full;

25           2. This action is DISMISSED without prejudice for failure to prosecute. See E.D. Cal.

26   L.R. 183(b); and
27   ///

28   ///
                                                        2
      Case 2:20-cv-01799-TLN-AC Document 6 Filed 01/15/21 Page 3 of 3


 1           3. The Court declines to issue the certificate of appealability referenced in 28 U.S.C. §

 2   2253.

 3           IT IS SO ORDERED.

 4   DATED: January 13, 2021

 5

 6

 7

 8                                                            Troy L. Nunley
                                                              United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
